IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HARON DONTE COLES,                         : No. 99 MM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOHN J. TALABER, ESQUIRE,                  :
DEFENDANT SECRETARY,                       :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE ("PBPP"),             :
                                           :
                    Respondents            :
                                           :
                                           :


                                     ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.